COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                 No. 08-21-00125-CV
  IN RE: KEYVAN PARSA, M.D. AND                   §
  MONTOYA PARK PLACE, INC.,                                AN ORIGINAL PROCEEDING
                                                  §
                                                                  IN MANDAMUS
                     Relators.                    §

                                                  §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Thomas Spieczny, visiting judge of the 327th District Court of El Paso County, and

concludes that Relators’ petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 4TH DAY OF AUGUST, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.